Citation Nr: 0709475	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status-post coronary artery 
bypass surgery prior to September 29, 2006 

2.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, status-post coronary artery bypass 
surgery since September 29, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection and 
assigned an initial 10 percent rating for coronary artery 
disease, status-post coronary artery bypass surgery, 
effective September 28, 2001, and denied the claim for 
entitlement to a rating in excess of 10 percent for 
hypertension.  

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record

In April 2006, the Board remanded the matters on appeal to 
the RO for further action.  Thereafter, in a December 2006 
rating decision, the RO awarded a higher 30 percent rating 
for the veteran's service-connected coronary artery disease, 
status-post coronary artery bypass surgery, effective 
September 29, 2006, but continued the initial 10 percent 
rating from September 28, 2001 to September 28, 2005, and 
denied a rating in excess of 10 percent for hypertension (as 
reflected in a December 2006 supplemental statement of the 
case).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
coronary artery disease, status-post coronary artery bypass 
surgery, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 
Moreover, while the RO has granted a higher rating of 30 
percent during the pendency of this appeal, as higher ratings 
are available before and after September 29, 2006, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, claims for a higher rating at each stage (as 
reflected on the title page) remains viable on appeal. See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for a rating in excess of 
10 percent for hypertension is set forth below.  The claims 
for higher ratings for coronary artery disease, status-post 
coronary artery bypass surgery before and after September 29, 
2006, are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

The veteran does not have diastolic blood pressure 
predominantly 110 or more or systolic blood pressure 
predominantly 200 or more. 


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for hypertension.  38 U.S.C.A. § 1155, (West 2002);  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  This 
was not accomplished in this case.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  The veteran was given proper 
notice after the initial adjudication of the appeal and the 
RO readjudicated the claim for an increased rating for 
hypertension following his receipt of such notice.

The Board concludes that the RO letters sent in October 2001, 
August 2004, and May 2006, adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim, complied with VA's notification requirements, and set 
forth the laws and regulations applicable to his claim.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The RO has obtained copies of VA medical 
records and private medical records.  The veteran has 
submitted copies of private medical records.  In September 
2002 and September 2006, the veteran was afforded VA 
examinations, reports of which are associated with the claims 
file.  He was offered the opportunity to testify at a Board 
hearing, and did so at an August 2005 Travel Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim of 
entitlement to a rating in excess of 10 percent for 
hypertension. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for 
hypertension and notice of the type of evidence necessary to 
establish a disability rating or an effective date in a May 
2006 letter.  Therefore, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on the claim for a rating in excess of 10 
percent for hypertension. 


II.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).  Under DC 7101, a 10 percent rating requires 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more and continuous medication 
required for control.  A 20 percent rating requires diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure predominantly 200 or more. 

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected hypertension warrants no more 
than the presently rated 10 percent.

A September 2002 VA examination report reflects that the 
veteran's blood pressure was 176/84.  Prior to a VA exercise 
test in December 2002, his standing blood pressure was 
182/94.  Most recently, his blood pressure readings recorded 
during a September 2006 VA examination were 138/82, 128/78, 
and 122/74.  During the examination, the veteran complained 
of mild fatigue without any dizziness or syncope.  The 
examiner opined that the veteran's hypertension had been 
mild, asymptomatic, uncomplicated and that he was on 
medication. Because there are no diastolic readings over 110 
and no systolic readings over 200 of record, an increased 
disability rating (i.e., 20 percent) is not warranted.  See 
38 C.F.R. § 4.104, DC 7101 (2006). 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support a 
disability rating in excess of 10 percent for hypertension, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for higher ratings for coronary artery disease, 
status-post coronary artery bypass surgery before and since 
September 29, 2006 is warranted, even though such action 
will, regrettably, further delay an appellate decision on 
these claims.

Initially, the Board points out that effective October 6, 
2006, the regulations for evaluating cardiovascular disorders 
were amended to add 38 C.F.R. §  4.100.  See 71 Fed. Reg. 
52457 (Sept. 6, 2006).  The applicability date of the amended 
criteria is for claims received by the VA on or after October 
6, 2006.  Nonetheless, the Board notes that all findings 
necessary to properly rate his heart condition was not 
contained in the last VA examination.  Therefore, the veteran 
should be scheduled for another VA examination which is 
sufficient for rating purposes.

The veteran is advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claims for higher ratings.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo a VA 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA and non-VA medical records.  
In this regard, during the September 2006 VA examination, the 
veteran reported that he received treatment for his service-
connected coronary artery disease at the Arizona Heart 
Institute on May 19, 2006 and that he was scheduled for a 
repeat exercise stress test at the same location.  The RO 
should request that the veteran provide specific 
authorization to enable it to obtain the private medical 
records from the Arizona Heart Institute as he discussed with 
the examiner during the September 2006 VA examination.  

In addition, the veteran stated that he was seen at the San 
Diego VA Hospital on January 29, 2004 and April 11, 2006, and 
the Washington, D.C. VA Hospital on August 30, 2005.  The 
examiner also noted that a review of the "service" medical 
records chart revealed that on August 17, 2004 and July 19, 
2005, the veteran was seen in Phoenix, Arizona for evaluation 
of his service-connected coronary artery disease.  It appears 
that he is referring to a VA facility; however, this needs to 
be clarified.  The Board points out that the most recent VA 
medical record associated with the claims file is dated in 
December 2002 from the San Diego VA medical center.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board reminds the veteran that VA's duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Please send the veteran a corrected 
notice letter pertaining to the claims 
for an increased rating for coronary 
artery disease which is consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for higher 
ratings that is not currently of record.  
The RO should request that the veteran 
provide specific authorization to enable 
it to obtain private medical records from 
the Arizona Heart Institute, as described 
by the veteran during the September 2006 
VA examination.

3.  The RO should obtain copies of all VA 
medical records related to the evaluation 
and/or treatment of the veteran's 
coronary artery disease since January 
2003 to the present from the VA medical 
center (VAMC) in Washington, D.C., from 
the VAMC in Phoenix, Arizona, and from 
the VAMC or VA hospital in San Diego, 
California. 

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA cardiology examination to 
determine the extent and severity of his 
service-connected coronary artery 
disease.  The VA claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner.  The examiner should conduct 
all necessary tests and studies, and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether the 
veteran has evidence of cardiac 
hypertrophy or dilation as documented by 
electrocardiogram, echocardiogram or 
chest x-ray.  An exercise test should be 
provided to determine the level of METs  
(metabolic equivalents) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  If a laboratory determination 
of METs by exercise testing cannot be 
done for medical reasons, an estimate of 
the level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops should be provided.  The 
examiner should also state whether there 
is evidence of more than one episode of 
acute congestive heart failure during the 
previous year and the percentage of 
ejection fraction due to left ventricular 
dysfunction.  The examiner should also 
state whether continuous medication is 
required specifically related to the 
veteran's service-connected coronary 
artery disease.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


